McKINSTRY, J.
— We think the first instruction given by the court below is not obnoxious to the criticism to which *878it is subjected in appellant’s brief. The district court properly asserted judicial knowledge of the fact that a “fence pole” is a “heavy club”; and when the court said, “the defendant admits that he struck the plaintiff substantially as charged, ’ ’ it was a statement of an admission that he struck with a heavy club, and not of the alleged malice accompanying the blow.
Nor do we think the other points made by the appellant are well taken.
Judgment affirmed.
We concur: Crockett, J.; Rhodes, J.